SMITH, Judge.
This is another case in which both the prosecutor and defense counsel announced acceptance of the prospective jurors, who were excused and reassembled three days later to be sworn and to hear the case. Defense counsel, for a plausibly stated reason, then sought to exercise peremptory challenges which the trial court refused to honor. In two decisions rendered since the trial and conviction in this case, this Court has determined, on review of prior decisions of the Supreme Court, that the trial court’s action was reversible error requiring a new trial. Shelby v. State, 301 So.2d 461 (Fla.App. 1st, 1974); Walden v. State, 319 So.2d 51 (Fla.App. 1st, 1975).
Reversed.
MILLS, J., concurs.
BOYER, C. J., concurs specially.